 

Exhibit 10.1

 



AMENDMENT NO. 2

TO THE

AMENDED AND RESTATED TRUST AGREEMENT

 

This Amendment No. 2 (this “Amendment”), dated as of December 14, 2017, to the
Trust Agreement (as defined below) is made by and among Easterly Acquisition
Corp., a Delaware corporation (the “Company”), and Continental Stock Transfer &
Trust Company (the “Trustee”). All terms used but not defined herein shall have
the meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into an Amended and Restated
Investment Management Trust Agreement dated as of October 13, 2015 (the “Trust
Agreement”);

 

WHEREAS, the Company and the Trustee entered into Amendment No. 1 to Trust
Agreement dated as of August 1, 2017 (“Amendment No. 1”);

 

WHEREAS, Section 1(i) of the Trust Agreement as amended by Amendment No. 1 sets
forth the terms that govern the liquidation of the Trust Account under the
circumstances described therein;

 

WHEREAS, at a special meeting of stockholders of the Company held on December
14, 2017, the Company stockholders approved (i) a proposal to amend (the
“Charter Amendment”) the Company’s amended and restated certificate of
incorporation to provide that the date by which the Company shall be required to
effect a Business Combination shall be on or before March 31, 2018 (the
“Extended Date”) and (ii) a proposal to extend the date on which to commence
liquidating the Trust Account in the event the Company has not consummated a
business combination by the Extended Date; and

 

WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Secretary of State of the State of Delaware.

 

NOW THEREFORE, IT IS AGREED:

 

1.        Section 1(i) of the Trust Agreement is hereby amended and restated to
read in full as follows:

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, it being understood that the Trustee has no obligation to
monitor or question the Company’s position that an allocation has been made for
taxes payable), only as directed in the Termination Letter and the other
documents referred to therein, or (y) March 31, 2018, if a Termination Letter
has not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest (which interest shall be net of any taxes payable and less up
to $100,000 of interest that may be released to the Company to pay dissolution
expenses), shall be distributed to the Public Shareholders of record as of such
date; provided, however, that in the event the Trustee receives a Termination
Letter in a form substantially similar to Exhibit B hereto, or if the Trustee
begins to liquidate the Property because it has received no such Termination
Letter by March 31, 2018, the Trustee shall keep the Trust Account open until
twelve (12) months following the date the Property has been distributed to the
Public Shareholders;

 

2.       All other provisions of the Trust Agreement shall remain unaffected by
the terms hereof.

 



 

 

 

3.       This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

4.       This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Trust Agreement as required by Section 6(c)
of the Trust Agreement, and every defect in fulfilling such requirements for an
effective amendment to the Trust Agreement is hereby ratified, intentionally
waived and relinquished by all parties hereto.

 

5.       This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 

[Signature Page Follows]

  

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 2 to the
Investment Management Trust Agreement as of the date first written above.

 

 

  Continental Stock Transfer & Trust Company, as Trustee            By: /s/
Francis E. Wolf, Jr       Name: Francis E. Wolf, Jr       Title: Vice President
 

 

 

  Easterly Acquisition Corp.                   By: /s/ Avshalom Kalichstein    
  Name: Avshalom Kalichstein       Title: Chief Executive Officer  

 



 

 



[Signature Page to Amendment No. 2 to the Investment Management Trust Agreement]

 



 

